IN THE COURT OF APPEALS OF NORTH CAROLINA

                                          No. COA16-581

                                     Filed: 6 December 2016

Durham County, No. 13 JT 78, 13 JT 79

IN THE MATTER OF A.H., C.H.

      Appeal by Respondent from orders entered 8 June 2015, 19 October 2015, and

19 January 2016 by Judge William A. Marsh, III in Durham County District Court.

Heard in the Court of Appeals 19 October 2016.


      Senior Assistant County Attorney Bettyna Belly Abney, for petitioner-appellee
      Durham County Department of Social Services.

      Mobley Law Offices PA, by Marie H. Mobley, for guardian ad litem.

      Peter Wood for respondent-appellant mother.


      INMAN, Judge.


      Respondent-mother (“Mother”) appeals from an order terminating her parental

rights as to her minor children C.H. (“Clark”)1 and A.H. (“Andrew”). On appeal,

Mother contends that the trial court abused its discretion by restricting her right to

present evidence at the termination hearing and by determining that termination of

her parental rights was in the best interests of Clark and Andrew. After careful

review, we hold that the trial court did not abuse its discretion.

                                 Factual and Procedural History



      1   We use the pseudonyms adopted by the parties to protect the juveniles’ identities.
                           IN THE MATTER OF A.H., C.H.

                                 Opinion of the Court



      On 5 June 2002, Mother gave birth to Andrew. On 5 November 2006, Mother

gave birth to Clark. The children’s biological father passed away on 2 October 2010.

      On 20 April 2013, Mother, Andrew, and Clark were at a Food Lion in Durham,

North Carolina. Andrew attempted to steal candy from the store, but was caught.

Upon hearing of Andrew’s attempted theft, Mother hit Andrew in the face, grabbed

him around the neck in a choke hold position, and caused Andrew’s head to hit a

bank card swipe machine.      Food Lion security personnel and other bystanders

immediately intervened and stepped in between Mother and Andrew. Mother then

exited the store with Clark, leaving Andrew behind. Mother did not leave any contact

information. As Mother left, her car’s license plate number was noted.

      The Durham County Police Department was notified and located Mother

shortly after her exit. Mother claimed she left the Food Lion to go to the police

department.   Mother was charged with misdemeanor child abuse, misdemeanor

assault on a child under twelve, and misdemeanor assault on a handicapped person.

      At the Durham Police Station, Mother told a social worker that she wanted

Andrew and Clark to be placed in foster care, because she did not think her family

members in Durham were good placements for the children. Andrew and Clark were

immediately placed in a rapid response therapeutic home.

      The Durham County Department of Social Services (“DSS”) filed petitions

alleging that both Andrew and Clark were neglected. At the adjudication hearing on



                                        -2-
                             IN THE MATTER OF A.H., C.H.

                                    Opinion of the Court



6 June 2013, Mother stipulated to all of the court’s findings of fact and the

adjudication that both juveniles were neglected. At the conclusion of the disposition

hearing on 2 July 2013, the trial court placed the children in the legal custody of DSS,

allowed   Mother supervised visitation, and ordered              Mother to   follow all

recommendations resulting from a psychological evaluation, including anger

management.

      At the time of the grocery store incident and initial placement, Andrew was

ten years old and Clark was six years old. Both children suffered from behavioral

and developmental disorders. Andrew had been diagnosed with Attention Deficit

Hyperactivity Disorder, developmental delay, and Major Depressive Disorder, and

was receiving services for autism, behavioral issues, and anxiety.         Additionally,

Andrew    received   occupational     therapy.    Clark    had   been   diagnosed   with

developmental delay, speech impairment, and epilepsy, and suffered from seizures.

Like his brother, Clark also received occupational therapy. Although it was unknown

if a formal diagnosis had been made, Clark demonstrated symptoms of autism and

Attention Deficit Hyperactivity Disorder.

      On 15 July 2013, Andrew was hospitalized after running away from his foster

home and expressing suicidal tendencies. Andrew was admitted to the Duke Medical

Center Emergency Department, where he expressed that he was upset he did not get

to speak with Mother and stated he wanted to live with her and his brother. Mother



                                           -3-
                            IN THE MATTER OF A.H., C.H.

                                  Opinion of the Court



attempted to visit Andrew while he was in the emergency department, but hospital

policies did not allow visitation. Andrew’s mental health medical team recommended

he be placed in a therapeutic foster home that could provide Intensive Alternative

Family Therapy. The team also recommended that Andrew be placed in a home

where he would be the only child and that the foster parent(s) have prior experience

or special training with parenting autistic children.

      On 5 September 2013, after conducting a hearing to review the custody and

placement of Andrew and Clark, the trial court entered a Review Order. The court

found that Clark had remained in the same foster care placement since 4 June 2013

and that Mother had participated in autism support groups, reviewed the children’s

care with social workers, and attended medical appointments for the children. The

court concluded that it was in the best interest of the children to remain in the legal

custody of DSS, with DSS having placement authority. The court ordered Mother to

continue in individual therapy for anger management and parenting skills, maintain

visitation with the children, and participate in other services or therapy as

recommended.

      On 5 October 2013, Andrew was re-hospitalized after running away again from

his foster home. While at the hospital, Andrew expressed, again, that he wanted to

live with his mother. Andrew continued to express suicidal thoughts. Clark had been

moved from his previous foster home, and was placed in a new foster home.



                                         -4-
                             IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



        On 4 and 6 December 2013, the trial court held an initial permanency planning

hearing. On 6 January 2014, the trial court entered a Permanency Planning Order

concluding that “it is in the best interest[s] of the children that the permanent plan

of care be reunification with the mother[.]” The court’s findings of fact noted Andrew’s

second hospitalization, his move to a new foster care home, and his ongoing condition.

The court also found that Mother had attended supervised visits, medical

appointments, treatment team meetings, Child and Family Team meetings, and

individual weekly therapy sessions. The court ordered Mother to continue with the

same services and to participate in and complete a forensic parental evaluation.

        Two months later, on 10 March 2014, Andrew ran away from school and, when

found, expressed to officers that that he wanted to be run over by a car. Andrew’s

medical team recommended a stay at Spring Brook Behavioral Healthcare (“Spring

Brook”), and Andrew was placed at Spring Brook on 27 March 2014.                Mother

participated in family therapy at Spring Brook. During a family therapy session,

Mother expressed to Andrew her hatred towards Brianna Dearing (“Dearing”), a

social worker. Mother stated she wanted to beat Dearing “bad.” When Andrew

explained Dearing was trying to help them, Mother said, “no[,] she is not helping us,”

and spoke for about three minutes about how she could beat Dearing to death. Due

to Mother’s statements regarding Dearing, the therapist redirected Mother out of the

room.



                                          -5-
                           IN THE MATTER OF A.H., C.H.

                                 Opinion of the Court



      On 3 June 2014, after conducting a permanency planning review hearing on 2

May 2014, the trial court entered a Permanency Planning Review Order. The trial

court found that as of the 2 May 2014 hearing, Mother had completed all services

with the Autism Society of North Carolina and had begun a parenting program. The

court further found that while the children could not return home immediately,

reunification was possible within the following six months.

      On 25 September 2014, the court held another permanency planning review

hearing. In an order entered in open court that same day, the court found that

Andrew had shown improvement while at Spring Brook and had stopped inflicting

and threatening self-harm.    Andrew’s therapist reported that Andrew recounted

spankings by his older brother and an incident where Mother duct-taped Andrew’s

feet together. The therapist indicated that Andrew expressed a desire for revenge

and anger towards his family. Mother had visited Andrew at Spring Brook, until her

visitation was suspended because of her disruptive behavior during two visits. Once

she was allowed to resume supervised visitation, Mother was unable to do so due to

a staff shortage. Clark was doing well with his foster family and in school. Mother

was attending parenting classes and visitations but had “not consistently

demonstrated positive parenting skills during visitation[s].” The court changed the

permanent plan of care, adding guardianship by a court-approved caretaker as an




                                        -6-
                            IN THE MATTER OF A.H., C.H.

                                  Opinion of the Court



alternative to reunification with Mother. The court directed Mother to continue

participating in individual therapy.

      On or about 4 November 2014, DSS filed a motion to modify visitation. The

motion alleged that on 23 October 2014, Clark attended supervised visitation with

Mother in her home. During this visit, Clark had a “melt down” and Mother dragged

Clark to a time out. The supervisor found it “difficult” to redirect Mother during

visits, as Mother had refused to change her behavior.      DSS requested that all

visitation be supervised and located at DSS.

      On 8 June 2015, more than two years after Andrew and Clark were removed

from Mother’s custody and initially adjudicated neglected, the trial court entered a

Permanency Planning Review Order changing the permanent plan of care to

adoption, with an alternate plan of guardianship by a court-approved caretaker. The

court’s findings noted, inter alia, a report by Andrew’s therapist that Mother

“consistently minimizes [Andrew]’s feelings about past incidents and that she often

becomes angry” during the phone conversations and a report by Clark’s social worker

that his “most disruptive days continue to be the days when he has visits with his

mother.”

      The court found that Mother had not completed all recommended services, had

refused to participate in family therapy for Andrew, and had not changed her

parenting behavior. The court found that “[Mother] continues to have unrealistic



                                         -7-
                             IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



expectations for [Andrew’s and Clark’s] behaviors and is unwilling to work on

managing their mental health issues. She continues to insist their behaviors arise

solely from residing in foster care and not due to her own parenting approach.” The

court found that the permanent plan of reunification could not be implemented at

that time because Mother “ha[d] not completed all of the recommended services, nor

ha[d] she consistently demonstrated positive parenting skills during visitation.” The

court concluded that reunification efforts with Mother would be either futile or

inconsistent with the children’s health, safety, and need for a safe permanent home

within a reasonable period of time.

      On or about 1 June 2015, DSS filed a Motion/Petition for Termination of

Parental Rights. DSS alleged Mother’s parental rights were subject to termination

pursuant to N.C. Gen. Stat. §§ 7B-1111(a)(1) (neglect), (2) (failure to make reasonable

progress), (3) (failure to pay a reasonable portion of the cost of the children’s care),

and (6) (dependency).

      On 5 August 2015, Mother subpoenaed Andrew to appear and testify at

Mother’s termination of parental rights hearing.

      On 11 August 2015, Mother personally filed with the trial court a ten-page

report entitled “Respondent Parent’s Court Summary” (“the Parent Report”). Mother

attached to the Parent Report documents that she intended to submit at the

termination proceeding.



                                          -8-
                            IN THE MATTER OF A.H., C.H.

                                  Opinion of the Court



      On 13 August 2015, the Guardian Ad Litem Attorney Advocate (“GAL”) filed a

motion to quash Mother’s subpoena for Andrew’s testimony. The motion to quash

alleged that Andrew “will likely experience significant emotional distress and regress

from his recent progress in therapy, if required to appear and testify in this

proceeding.” The GAL argued the subpoena was unreasonable and oppressive. The

GAL attached a letter from Andrew’s therapist, which provided, in pertinent part:

             This letter is to inform the court in the case of [Andrew]
             and his inability to provide testimony in court proceedings.
             The KidsPeace clinical team have staffed this case and
             determined that [Andrew]’s presence in court and
             testimony would be detrimental to his treatment progress
             and stability.

             ...

             Should [Andrew] be required to testify[,] he will likely
             experience an emotional and behavioral regression as
             indicated by previous exposure to this topic when talking
             with [Mother] during supervised phone calls. The team has
             observed [Andrew] experience mood disturbances,
             behavioral regression, and an increase in symptoms of
             trauma after these conversations. Although the origin of
             this regression is unclear, it appears closely related to the
             topic of court. After requesting that these conversations
             cease, symptoms and behaviors subsided. It is therefore
             clinically recommended that [Andrew] not provide
             testimony in court to maintain treatment gains and
             promote well-being.

      On 14 August 2015, Mother filed a response opposing the GAL’s motion to

quash.   Mother’s response focused on Andrew’s competency and that Andrew’s

testimony would be relevant to the termination proceeding.


                                         -9-
                            IN THE MATTER OF A.H., C.H.

                                  Opinion of the Court



      On 19 August 2015, the trial court held a hearing on the motion to quash. In

an order entered 19 October 2015, the court found that according to Andrew’s

therapist, he would “likely experience significant emotional distress and regress from

his recent progress in therapy, if required to appear and testify in this proceeding.”

Additionally, the court found that Mother “could not clearly articulate any factual

issues within the child’s knowledge that were necessary to her defense of the

termination action, and unavailable from other sources.” The court concluded: “1.

Any testimony of the child would be of little probative value[;] 2. The experience of

testifying is likely to cause the child significant emotional harm [; and] 3. The best

interests of the child are this court’s paramount concern.” Based on its findings and

conclusions, the court quashed Mother’s subpoena.

      On 14 August 2015, Mother’s counsel delivered to the Guardian ad Litem

Durham Office and the DSS County Attorney all of the documentary evidence that

she sought to admit at the termination proceeding in a multi-pronged file folder (the

“Green Folder”). The Green Folder contained numerous documents, including the

Parent Report, which Mother had filed pro se with the trial court. On 6 October 2015,

the GAL filed a “GAL’s Response to Mother’s Proposed Evidence & Motion in Limine,”

seeking to exclude from evidence the contents of the Green Folder. The GAL provided

specific responses regarding the relevancy of each document contained in the Green

Folder, specifically noting that the Parent Report “[s]hould not have been filed, []



                                         - 10 -
                             IN THE MATTER OF A.H., C.H.

                                     Opinion of the Court



needs to be struck from the court file[,]” and “[s]hould not be introduced prior to [the]

best interests phase, if reached.”

      On 19 October 2015, prior to the commencement of the adjudication phase of

the termination proceeding, the trial court conducted a hearing on the GAL’s motion

in limine. On that day, the trial court granted the GAL’s motion with respect to the

Parent Report, noting that it was filed without the signature of counsel. The trial

court also granted the GAL’s motion to exclude from evidence the other contents of

the Green Folder.

      The court held hearings to determine whether grounds existed to terminate

Mother’s parental rights beginning on 19 October, and continuing on 20 October, 21

October, and 19 November 2015. On 19 November 2015, the adjudication phase of

the termination hearing (the “adjudication hearing”) ended and the trial court found

in open court “clear and convincing evidence that grounds exist for termination of

parental rights.” Later that same day, the trial court conducted the disposition phase

of the termination hearing (the “disposition hearing”) and determined in open court

that termination of Mother’s parental rights was in the best interests of the children.

A written order on the termination proceeding was entered 19 January 2016. In the

order, the court found clear, cogent, and convincing evidence of N.C. Gen. Stat. § 7B-

1111(a)(1) (neglect), (2) (failure to make reasonable progress), (3) (failure to pay a

reasonable portion of the cost of care for Andrew and Clark), and (6) (dependency) as



                                            - 11 -
                            IN THE MATTER OF A.H., C.H.

                                  Opinion of the Court



grounds for termination of Mother’s parental rights. The court also concluded that

“it is in the best interests of [Andrew] and [Clark] that the parental rights of their

mother be terminated.”

      Mother filed a Notice of Appeal from the 8 June 2015 Permanency Planning

Review Order, the 19 October 2015 Order Quashing Subpoena, and the 19 January

2016 Order Terminating Parental Rights. However, in her brief filed with this Court,

Mother does not challenge the 8 June 2015 Permanency Planning Review Order,

which ceased reunification efforts.

                                Standard of Review

      “The court’s determination of the juvenile’s best interest will not be disturbed

absent a showing of an abuse of discretion.” In re E.M., 202 N.C. App. 761, 764, 692

S.E.2d 629, 630 (2010) (citation omitted). “Abuse of discretion results where the

court’s ruling is manifestly unsupported by reason or is so arbitrary that it could not

have been the result of a reasoned decision.” State v. Hennis, 323 N.C. 279, 285, 372

S.E.2d 523, 527 (1988) (citation omitted).

      The trial court’s evidentiary decisions, including a decision granting a motion

to quash a subpoena on grounds that it is unduly burdensome, also will not be

disturbed absent a showing of abuse of discretion. See State v. Hurt, 235 N.C. App.

174, 182, 760 S.E.2d 341, 348, review denied, 367 N.C. 807, 766 S.E.2d 679 (2014) (“A




                                         - 12 -
                             IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



motion to quash a subpoena is addressed to the sound discretion of the trial court and

is not subject to review absent a showing of an abuse of discretion.”).

                                       Analysis

      Mother contends that the trial court abused its discretion by restricting her

right to present evidence at the termination proceeding. Additionally, Mother asserts

that the trial court abused its discretion in determining that termination of her

parental rights was in the best interests of Andrew and Clark. For the reasons

discussed below, we disagree with Mother’s arguments.

      A termination of parental rights proceeding consists of a two-step process: an

adjudication phase and a disposition phase. In re Montgomery, 311 N.C. 101, 110,

316 S.E.2d 246, 252 (1984); In re Blackburn, 142 N.C. App. 607, 610, 543 S.E.2d 906,

908 (2001). In the adjudication phase, “the court must take evidence, find the facts,

and adjudicate the existence or nonexistence of any of the circumstances set forth in

N.C. Gen. Stat. § 7B–1111, which authorizes the termination of the respondent’s

parental rights.” In re J.A.A., 175 N.C. App. 66, 75, 623 S.E.2d 45, 51 (2005) (citation

omitted); see also N.C. Gen. Stat. § 7B–1111 (2015).

      “After finding that grounds for termination exist, the trial court moves to the

disposition phase.” In re A.R.H.B., 186 N.C. App. 211, 218, 651 S.E.2d 247, 253 (2007)

(citation omitted). In the disposition phase or the “best interest” phase, the trial court

“must determine whether termination of parental rights is in the best interests of the



                                          - 13 -
                            IN THE MATTER OF A.H., C.H.

                                  Opinion of the Court



child.” In re R.B.B., 187 N.C. App. 639, 643, 654 S.E.2d 514, 518 (2007). At this

phase, “[t]he court may consider any evidence, including hearsay evidence . . . that

the court finds to be relevant, reliable, and necessary to determine the best interests

of the juvenile.” N.C. Gen. Stat. § 7B-1110(a) (2015). The North Carolina Supreme

Court has held that

             [w]henever the trial court is determining the best interest
             of a child, any evidence which is competent and relevant to
             a showing of the best interest of that child must be heard
             and considered by the trial court, subject to the
             discretionary powers of the trial court to exclude
             cumulative testimony. Without hearing and considering
             such evidence, the trial court cannot make an informed and
             intelligent decision concerning the best interest of the
             child.

Matter of Shue, 311 N.C. 586, 597, 319 S.E.2d 567, 574 (1984).

                          I. Right To Present Evidence

      Mother contends that the trial court abused its discretion by restricting her

right to present evidence at the termination hearing. Specifically, Mother argues

that the trial court erred in: (1) quashing her subpoena for Andrew’s testimony, (2)

not allowing her to make an offer of proof as to what Andrew would have said if he

testified, (3) not allowing her to present the Parent Report, and (4) applying one set

of evidentiary rules to Mother and a more lenient set of evidentiary rules to other

parties. We disagree.

A. Quashing of the Subpoena



                                         - 14 -
                            IN THE MATTER OF A.H., C.H.

                                  Opinion of the Court



      As an initial matter, we must clarify the specific phase of the termination

proceeding during which, by quashing her subpoena, Mother contends the trial court

restricted her right to present evidence. At the hearing on the motion to quash, when

questioned about which phase of the termination proceeding she sought to present

Andrew’s testimony in, Mother responded “[t]hat’s my decision. That’s my attorney’s

decision.” However, on appeal, Mother does not challenge the adjudication phase of

the termination proceeding, noting “[a]dmittedly, the court correctly found grounds

to terminate parental rights[.]” Accordingly, we review whether the trial court’s

quashing of the subpoena restricted Mother’s right to present evidence at the

disposition or “best interest” phase of the termination proceeding.

      The GAL requested the trial court quash Mother’s subpoena on the basis that

compelling Andrew to appear and testify during either phase of the termination

proceeding would be “unreasonable and oppressive.” See N.C. Gen. Stat. § 1A-1, Rule

45(c)(3) and (5) (2015) (providing that a trial court may modify or quash a subpoena

if the subpoenaed person demonstrates the existence of certain grounds, including

that the subpoena is otherwise unreasonable or oppressive). As support for the notion

that the subpoena was unreasonable and oppressive, the GAL noted the following

pertinent facts:

             6. In a phone conversation in early July, 2015, mother told
             [Andrew] that she was going to have her attorney interview
             him, and that she wanted him to testify at the TPR
             hearing. In the days that followed, [Andrew] was agitated,


                                         - 15 -
                             IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



              and observed to be walking in his sleep. Mother was
              warned that this topic was upsetting to [Andrew]. . . .

              7. The child ha[d] not expressed any desire to participate
              in the hearing on termination of his mother’s parental
              rights.

              8. According to the child’s therapist, he will likely
              experience significant emotional distress and regress from
              his recent progress in therapy, if required to appear and
              testify in this proceeding.

Additionally, the GAL attached a letter from Andrew’s therapist stating “[t]he

Kidspeace clinical team have staffed this case and determined that [Andrew’s]

presence in court and testimony would be detrimental to his treatment progress and

stability.”

       The motion to quash the subpoena came on for hearing on 19 August 2015.

Andrew’s therapist, Stephanie Batchelor (“Batchelor”), and Mother testified at the

hearing. Batchelor testified that Andrew had not, in their conversations, expressed

any interest in participating in the termination proceeding. On cross examination,

counsel for Mother and Batchelor engaged in the following exchange:

              MOTHER’S COUNSEL: So, it is correct that you do believe
              that [Andrew] could participate in a limited capacity in this
              hearing?

              BATCHELOR: If it was so required I think that you would
              probably not get what you hope to because of his level of
              anxiety and that he does have some limited insights.




                                          - 16 -
                             IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



      Following Batchelor’s testimony, Mother testified. Mother’s counsel inquired

as to what topics Mother expected Andrew to testify about, which resulted in the

following exchange:

             [MOTHER]: Well there are a number of things uhm, that
             he could potentially tell you. Uhm, about his life with me
             and uhm, his life in foster care and how different the two
             are and whether it be a positive or a negative uhm, change
             being in foster care. Uhm, the experiences being
             institutionalized for nine months and being hospitalized
             three times in nine [months] under DSS’s custody. Uhm,
             he’s been through a traumatic time. He’s been out of school
             for most of the two years. His IEP was out of compliance
             for most of the two years that he’s been in foster care. He
             could tell you a number of things but his experience has not
             been positive. His uhm, experience in foster care has been
             a detriment.

             THE COURT: Okay, [Mother], I’m going to interrupt you.
             I don’t want you to testify about what you perceive his
             experience to be. I think the question was what did you
             expect him, the subject matter that you expected to elicit
             from him.

             [MOTHER]: Okay.

             THE COURT: And I believe that question’s been answered.

      Mother testified that Andrew’s “wants and needs from his perspective need[]

to be presented to the [c]ourt.” Furthermore, Mother testified that “I’m aware that

[Andrew] could [testify] in chambers or he could [testify] off site, or remotely, but he

still needs that opportunity. It doesn’t absolutely have to be in the courtroom.”

Thereafter, the trial court concluded:



                                          - 17 -
                               IN THE MATTER OF A.H., C.H.

                                    Opinion of the Court



             All right, the [c]ourt has heard testimony as well as
             reviewed the uhm, GAL Exhibits and Petitioner’s Exhibits
             and the [c]ourt finds that given the burdens of proof in a
             hearing to terminate parental rights, that the testimony of
             one of the two minor children which are the subject of these
             hearings would be of extremely limited prohibitive [sic]
             value and in fact in a balancing test of concerns it would
             overwhelmingly . . . be detrimental to his well-being and
             the guiding star in this courtroom is the best interests of
             minor children and having so concluded that it would be of
             limited prohibitive [sic] value and detrimental, the [c]ourt
             quashes the subpoena issue in this matter.

      The trial court memorialized the order quashing the subpoena on 19 October

2015, finding the following:

             1. [Andrew] is thirteen years old, and under the care of
             therapist, Stephanie Batchelor.

             ...

             3. [Andrew] has had little face-to-face contact with his
             mother since March, 2015, and no visitation. Mother
             participated in one session of family therapy with
             [Andrew], but then refused to attend further sessions. Said
             family therapy was made a precondition to resumed
             supervised visitation by this court’s order, entered March
             17, 2015.

             4. The conditions that led to the removal of [Andrew] have
             already been adjudicated, and those findings of fact and
             conclusions of law are beyond appeal. The hearing on
             terminating mother’s parental rights will focus on mother’s
             progress in completing the things this court determined
             were necessary to correct the conditions that led to
             removal, and mother’s present mental health. [Andrew]
             has little direct knowledge of these things.




                                           - 18 -
                           IN THE MATTER OF A.H., C.H.

                                 Opinion of the Court



            5. In a phone conversation in early July, 2015, mother told
            [Andrew] that she was going to have her attorney interview
            him, and that she wanted him to testify at the TPR
            hearing. In the days that followed, [Andrew] appeared
            agitated. Mother was warned that this topic was upsetting
            to [Andrew]. Mother subsequently requested the address
            of the child’s foster home, in order to mail a subpoena
            directly to the child. DSS did not provide the address.
            Mother’s attorney served the subpoena upon the attorney
            for the GAL program.

            6. According to the child’s therapist, he will likely
            experience significant emotional distress and regress from
            his recent progress in therapy, if required to appear and
            testify in this proceeding.

            7. The burden of proof in the termination of parental rights
            is upon the petitioner, Durham County DSS. Mother could
            not clearly articulate any factual issues within the child’s
            knowledge that were necessary to her defense of the
            termination action, and unavailable from other sources.

      Based on these findings, the trial court made the following conclusions:

            1. Any testimony of the child would be of little probative
            value.

            2. The experience of testifying is likely to cause the child
            significant emotional harm.

            3. The best interests of the child are this court’s paramount
            concern.

      Mother argues that the trial court “failed to adequately consider the relevancy

of any testimony by Andrew.” After careful review of the transcript of the hearing

and the written order, we disagree with Mother’s contention and hold that the trial




                                        - 19 -
                              IN THE MATTER OF A.H., C.H.

                                    Opinion of the Court



court sufficiently considered the relevancy of Andrew’s testimony as to the

termination proceeding in determining whether to quash Mother’s subpoena.

       Mother did not specify before the trial court that she was requesting Andrew’s

testimony at the disposition hearing. Several of the trial court’s findings of fact in

the subpoena order relate to the relevance of Andrew’s testimony as to the

adjudication hearing. However, the record reflects that the trial court also considered

the relevance of Andrew’s testimony to the disposition hearing. At the hearing on the

GAL’s motion to quash the subpoena, Mother outlined the topics she expected Andrew

to testify about, including his life with Mother and his life in foster care, and his

experiences in foster care. The trial court found that Andrew “has had little face-to-

face contact with his mother since March, 2015, and no visitation.” This finding is

relevant to the bond between the parent and child – one of the six factors the relevant

statute directs the trial court to consider in determining the best interests of the child.

See N.C. Gen. Stat. § 7B–1110(a). The trial court’s conclusion that “[a]ny testimony

of the child would be of little probative value” demonstrates that it adequately

considered the relevancy of Andrew’s testimony as to the termination proceeding as

a whole, including the disposition hearing.

       In determining whether to quash the subpoena, the trial court also considered

if testifying was in Andrew’s best interest. The court admitted into evidence and

considered a letter written by Batchelor on 12 August 2015. The court also heard the



                                           - 20 -
                              IN THE MATTER OF A.H., C.H.

                                     Opinion of the Court



opinion of Batchelor that testifying “could potentially pose a risk factor for [Andrew]

to emotionally and behaviorally regress and cause increased anxiety.” Batchelor

testified that “it’s my understanding based on two phone calls in which [Mother]

discussed court testimony with [Andrew], . . . he appeared distressed and with a labile

mood and some behavioral regression afterwards.” The trial court concluded that

“[t]he experience of testifying is likely to cause the child significant emotional harm”

and “[t]he best interests of the child are this court’s paramount concern.”

       By presenting comprehensive evidence regarding Andrew’s mental health

condition and his extreme distress during and following contacts with Mother

regarding her desire that he testify, the GAL properly demonstrated that the

subpoena for Andrew was “unreasonable or oppressive.” Mother has failed to show

that the trial court abused its discretion in quashing the subpoena. We therefore

affirm the trial court’s decision.

B. Offer of Proof

       Mother contends that the trial court erred during the disposition hearing by

denying her request to make an offer of proof as to what Andrew would have said if

he were allowed to testify. We disagree.

       Mother alleges error based on the following exchange at the disposition hearing

between Mother, her attorney, and the trial court:

              MOTHER’S COUNSEL: And why did you want to have
              [Andrew] testify in this hearing?


                                            - 21 -
                           IN THE MATTER OF A.H., C.H.

                                 Opinion of the Court




            MOTHER: I wanted him to speak for himself.

            MOTHER’S COUNSEL: Okay.

            MOTHER: Because Ms. Dearing has been speaking for
            him.

            MOTHER’S COUNSEL: Okay. Uhm, what do you believe
            [Andrew] would have said if he, if he would have testified,
            regarding your relationship?

            THE COURT: Sustained.

            MOTHER’S COUNSEL: Your Honor, this is something
            that’s actually required uhm, for the record and for the
            higher courts that whenever a subpoena for a child is
            quashed there has to be, this has to be on the record what
            the child would have testified to—

            THE COURT: No, I don’t think that’s a correct statement
            of the law. I think the person may be required to submit a
            proffer about the subject matter but to have someone else
            and speak and say that if this person came they would have
            said XYZ, uhm, is rather preposterous.

            MOTHER’S COUNSEL: Okay.

            THE COURT: The objection is sustained.

            MOTHER’S COUNSEL: Okay, thank you, [y]our Honor.

            MOTHER: Can I provide a proffer?

            THE COURT: No, you may not.

      The trial court’s statement that “I think the person may be required to submit

a proffer about the subject matter but to have someone else and speak and say that



                                        - 22 -
                            IN THE MATTER OF A.H., C.H.

                                  Opinion of the Court



if this person came they would have said XYZ . . . is rather preposterous” misstated

North Carolina statute and precedent. The North Carolina Code of Evidence provides

that a litigant cannot obtain relief on appellate review from a ruling excluding

evidence unless, “the substance of the evidence was made known to the court by offer

or was apparent from the context within which questions were asked.” N.C. Gen.

Stat. § 8C-103(a)(2) (2015). The North Carolina Supreme Court has held that

             in order for a party to preserve for appellate review the
             exclusion of evidence, the significance of the excluded
             evidence must be made to appear in the record and a
             specific offer of proof is required unless the significance of
             the evidence is obvious from the record. . . . [T]he essential
             content or substance of the witness’ testimony must be
             shown before we can ascertain whether prejudicial error
             occurred.

State v. Simpson, 314 N.C. 359, 370, 334 S.E.2d 53, 60 (1985) (citation omitted).

      The trial court’s misstatement of the law was not, however, an abuse of

discretion in this case, because the essential content or substance of testimony that

Mother sought to elicit from Andrew had been previously made known to the trial

court. Prior to the disposition hearing, during the hearing on the GAL’s motion to

quash Mother’s subpoena of Andrew, Mother testified:

             Well there are a number of things uhm, that he could
             potentially tell you. Uhm, about his life with me and uhm,
             his life in foster care and how different the two are and
             whether it be a positive or a negative uhm, change being in
             foster care. Uhm, the experiences being institutionalized
             for nine months and being hospitalized three times in nine
             [months] under DSS’s custody. Uhm, he’s been through a


                                         - 23 -
                            IN THE MATTER OF A.H., C.H.

                                  Opinion of the Court



             traumatic time. He’s been out of school for most of the two
             years. His IEP was out of compliance for most of the two
             years that he’s been in foster care. He could tell you a
             number of things but his experience has not been positive.
             His uhm, experience in foster care has been a detriment.

      This Court has held that “[t]hough a formal offer is the preferred method, there

are reasons where a trial court may deem an informal offer to be appropriate.” State

v. Martin, __ N.C. App. __, __,774 S.E.2d 330, 333 (2015), review denied, __ N.C. __,

__, 775 S.E.2d 844 (2015). This Court has explained that

             an informal offer is only sufficient when the attorney
             making the offer demonstrates a specific forecast of what
             the testimony would be, rather than merely his guess as to
             what the witnesses might say. A specific forecast would
             typically include the substance of the testimony (as
             opposed to merely stating what he plans to ask the
             witness), the basis of the witness’ knowledge, the basis for
             the attorney’s knowledge about the testimony, and the
             attorney’s purpose in offering the evidence.

Id. at __,774 S.E.2d at 333 (internal quotation marks, citations, and alterations

omitted).

      At the hearing on the GAL’s motion to quash the subpoena, Mother

represented to the court a “specific forecast” of Andrew’s testimony. Mother stated

that Andrew could testify about his life with her and his life in foster care and the

difference between the two; his experience being institutionalized for nine months

and hospitalized three times while in DSS custody; his IEP being out of compliance

during his time in foster care; and his experience in foster care being a detriment. In



                                         - 24 -
                             IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



addition to forecasting the substance of Andrew’s testimony, Mother represented the

basis of Andrew’s knowledge as being his own personal knowledge and the basis of

her knowledge about Andrew’s testimony as being her opinion. Finally, Mother

represented that her purpose in offering Andrew’s testimony was so his “wants and

needs from his perspective” could be presented to the court. We hold that Mother’s

testimony at the subpoena hearing provided a sufficient informal offer of proof that

the trial court could, in its discretion, rely upon in excluding a formal offer of proof

because Mother’s prior testimony “establish[ed] the essential content or substance of

the excluded testimony.” State v. Walston, 229 N.C. App. 141, 145,747 S.E.2d 720,

724 (2013), reversed on other grounds, 367 N.C. 721, 766 S.E.2d 312 (2014).

      At the disposition hearing, following the trial court’s statement indicating that

an offer of proof must be limited to the subject matter of anticipated testimony,

Mother’s counsel did not attempt to make a further or different offer. Mother, not

her counsel, then asked the trial court to allow her to testify about what she expected

Andrew’s testimony to be, and the trial court rejected Mother’s personal request. We

note that the better practice for Mother’s counsel would have been to announce to the

trial court the intention to make an offer of proof before seeking testimony from

Mother about what Andrew would say if called to testify, so that it would be clear to

the trial court that Mother was not offering into evidence testimony that was hearsay

or lacking foundation. We also note that the better practice for the trial court would



                                          - 25 -
                              IN THE MATTER OF A.H., C.H.

                                    Opinion of the Court



have been to allow Mother’s counsel to proceed in making a formal offer of proof.

However, we cannot conclude that the trial court, after having heard and considered

Mother’s proffered information at a prior hearing, abused its discretion in rejecting

Mother’s proffer at the disposition hearing.         In the context of all the evidence

presented, we cannot hold that the trial court’s ruling was “so arbitrary that it could

not have been the result of a reasoned decision.” Hennis, 323 N.C. at 285, 372 S.E.2d

at 527.

C. Parent Report

       Mother contends that the trial court abused its discretion when it did not allow

her to introduce her Parent Report and other documents into evidence at the

disposition hearing. We reject this argument because Mother failed to preserve the

issue for appellate review.

       Prior to the start of the adjudication hearing, on 19 October 2015, the trial

court conducted a hearing on the “GAL’s Response to Mother’s Proposed Evidence &

Motion in Limine.” Counsel for all parties were present and had the opportunity to

be heard. The trial court focused on the impropriety of Mother’s filing of the Parent

Report and the other documents contained in the Green Folder independent of her

counsel, in violation of the North Carolina Rules of Civil Procedure. The trial court

granted the GAL’s motion in limine, and ordered that the documents be stricken “in

their entirety from the [c]ourt file.”



                                           - 26 -
                             IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



      The court’s ruling excluding the documents from evidence and striking them

from the record prior to the adjudication hearing did not prevent Mother’s counsel

from seeking to properly introduce them as evidence during the disposition hearing.

Mother’s counsel failed to proffer the Parent Report and all contents of the Green

Folder during the disposition hearing, and, as such, Mother has not preserved this

issue for appellate review. See State v. McCall, 162 N.C. App. 64, 68, 589 S.E.2d 896,

899 (2004) (holding that where a motion in limine is granted, “[i]n order to preserve

the underlying evidentiary issue, a party . . . is required . . . to attempt to introduce

the evidence at the trial”) (internal quotation marks, citations, and alterations

omitted). The reason for this requirement is that the trial court’s ruling on a motion

in limine is preliminary to any evidence, and the court may reconsider the

admissibility of challenged evidence based on other evidence presented at trial.

Heatherly v. Indus. Health Council, 130 N.C. App. 616, 619-20, 504 S.E.2d 102, 105

(1998) (holding that “the court’s ruling is not a final ruling on the admissibility of the

evidence in question, but only interlocutory or preliminary in nature. Therefore, the

court’s ruling on a motion in limine is subject to modification during the course of the

trial[]”). For example, during the disposition hearing, Mother’s counsel introduced in

evidence a 2015 letter from Dr. Morris at Duke Medicine that Mother had attached

to the Parent Report and included in the Green Folder. Over the GAL’s objection, the

trial court admitted the document into evidence.



                                          - 27 -
                            IN THE MATTER OF A.H., C.H.

                                  Opinion of the Court



D. Different Evidentiary Rules

      Mother contends the trial court abused its discretion by applying a different

set of evidentiary rules to her than it did to other parties. We disagree.

      Mother testified and presented evidence during the disposition hearing, the

only phase of the termination proceeding at issue in her appeal. Mother argues that

“[t]he trial court’s refusal to allow the [Parent Report] was just another example of

its double standard during the best interest phase.” We reject this argument because,

as discussed supra, Mother’s counsel did not seek to introduce the Parent Report

during the disposition hearing.

      Mother also argues that the trial court violated her due process rights by

quashing her subpoena for Andrew’s testimony. One purpose of the Juvenile Code is

“[t]o provide procedures for the hearing of juvenile cases that assure fairness and

equity and that protect the constitutional rights of juveniles and parents[.]” N.C.

Gen. Stat. § 7B-100 (2015); see also In re L.D.B., 168 N.C. App. 206, 209, 617 S.E.2d

288, 290 (2005) (holding that a respondent father’s right to present evidence in a

termination hearing “is inherent in the protection of due process[]”).

      As explained above, we hold that the trial court did not abuse its discretion in

quashing the subpoena for Andrew’s testimony. The trial court’s decision to quash

Mother’s subpoena was based on a reasonable weighing by the trial court of the

relevance of Andrew’s testimony and the detrimental effect that testifying would have



                                         - 28 -
                              IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



on Andrew. A careful review of the record demonstrates that the trial court’s

evidentiary rulings “assure[ed] fairness and equality” and provided Mother with a

meaningful opportunity to participate in the termination proceeding.

         At the disposition hearing, the trial court admitted the following exhibits

presented by Mother: a 12 May 2014 letter from Dr. Alexander Myers and Louise

Southern at the Autism Society of North Carolina; letters dated 21 July 2015 and 22

September 2015 from Dr. Beatriz Morris at Duke Children’s Primary Care; an

evaluation report sent from the diagnostic team to the IEP Committee of Clark’s

school; and a letter dated 17 August 2015 from Dr. Barbara Keith Walter with Duke

University Medical Center. Moreover, prior to the disposition hearing, Mother was

provided with reports putting her on notice of the theories of DSS and the GAL

regarding the best interests of the children. Mother could have subpoenaed witnesses

to come and testify regarding these reports in the disposition hearing, but failed to

do so.

         Because the trial court applied the same evidentiary standards to all parties

and because Mother had the right to participate and present relevant evidence at the

disposition hearing, we reject Mother’s argument.

                           II. Best Interest Determination

         Finally, Mother contends that the trial court abused its discretion by

determining that termination of her parental rights was in the best interests of the



                                          - 29 -
                                  IN THE MATTER OF A.H., C.H.

                                         Opinion of the Court



children. Specifically, Mother challenges Dispositional Findings of Fact2 Numbers 4,

5, 6, 7, and 8 as not supported by competent evidence, and challenges the court’s

conclusion that termination was in the best interests of the children. For the reasons

discussed below, we conclude that each of the challenged findings of fact were

supported by competent and sufficient evidence introduced during the termination

proceeding, and that the trial court’s conclusion was supported by its findings of fact.

      “We review the trial court’s conclusion that a termination of parental rights

would be in the best interest of the child on an abuse of discretion standard.” In re

R.B.B., 187 N.C. App. 639, 648, 654 S.E.2d 514, 521 (2007).

A. Challenged Findings

      Mother challenges Dispositional Finding of Fact 4, which reads: “[Andrew]

loves his mother, but is wary of her anger. He does not mention her, or ask about her

present circumstances. [Clark] shows affection towards his mother during visits, but

parts from her without distress.” Dearing, Andrew’s social worker, testified that

Andrew “definitely loves his mother very much, . . . it’s you know, apparent . . . in his

conversations with her on the phone from what I’ve heard. I’ve not participated in

those. . . . [B]ut he, you know, definitely is receptive to talking to her.” However,

Dearing also testified that “in conversations with [Andrew’s] previous therapist and

his present therapist, he does have some concerns about her anger. . . . [A]nd you



      2   Mother’s brief mistakenly refers to these dispositional findings as conclusions of law.

                                                 - 30 -
                             IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



know, whether or not she would still be angry with him if he returned home.”

Furthermore, Dearing testified that “other than the phone calls, [Andrew] does not

really talk about [Mother].” Dearing testified that Clark “does have a bond with his

mother as well. . . . [H]e is affectionate towards her . . . usually when he comes in for

visits, although does want to . . . end the visit at certain times, . . . he, you know,

responds to her attention . . . but then is just as willing to leave [] when the visit is

over.” This evidence was competent and sufficient to support the challenged finding.

      Mother also challenges Dispositional Finding of Fact 5, which reads: “[t]he

permanent plan is adoption. Mother declined to relinquish. Termination of parental

rights will promote the prompt achievement of the plan for permanence.” During the

adjudication hearing, at DSS’s request, the trial court took judicial notice of the

decretal portions of each review hearing, including the oral order entered 17 March

2015, memorialized to writing 8 June 2015. In that Permanency Planning Review

Order, the trial court changed the permanent plan of care for the children to adoption,

with an alternative plan of guardianship with a court-appointed caretaker. At the

disposition hearing, Dearing testified that if Andrew becomes “legally free” for

adoption, there will be “a lot more” available placement options for him. The trial

court noted that termination of Mother’s parental rights will “aid in the

accomplishment of a permanent plan for [Andrew] . . . now that he has blossomed

relatively speaking . . . so that he can be in a stable home . . . and search for that



                                          - 31 -
                             IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



home[.]”     This evidence was competent and sufficient to support the challenged

finding.

         Mother also challenges Dispositional Finding of Fact 6, which reads: “[t]he

likelihood of adoption for [Andrew] is good. His present foster parents do not wish to

adopt.     [Andrew] is already listed on a ‘legal risk placement’ website, but legal

clearance will enable the social worker to reach out to far more candidates to provide

[Andrew] with a permanent home.” Dearing testified that, in the past school year,

Andrew had transitioned to “more mainstream classes” and “was able to pass all of

his classes this past quarter,” with the exception of one “D.” Dearing testified that

Andrew is “doing well with the foster parents,” has shown a decrease in self-injurious

behavior, “is very likeable,” and is “very adaptable to [] our family unit.” Dearing

further testified that “while he does have the diagnosis of autism[,] he is very high

functioning . . . and would be considered adoptable.” Dearing testified that Andrew’s

“current caretakers have stated that they are not interested in adopting him, not

because they don’t care for him but just because they [] don’t want to have the

commitment of adopting any child. It’s not just [Andrew] specifically.” This evidence

was competent and sufficient to support the challenged finding.

         Mother challenges Dispositional Finding of Fact 7, which reads: “[t]he

likelihood of adoption for [Clark] is high, because his present foster family wants to

adopt him, and has demonstrated strong ability to meet his needs.” Dearing testified



                                          - 32 -
                             IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



that Clark’s foster family has “stated very strongly that they want to adopt him.”

Dearing testified that Clark “has certainly shown a lot more progress in this home

than he has in any of the placements that he has been in previously[,]” noting that

his speech and behavior had both improved. Dearing further testified that Clark’s

foster mother has worked with children with autism for over twenty years and “has

a great deal of . . . experience in the field of working with children and adults with

autism.”   This evidence was competent and sufficient to support the challenged

finding.

      Finally, Mother challenges Dispositional Finding of Fact 8, which reads:

“[t]here are no present viable candidates for guardianship or custody, and adoption

is far more likely than either of those to result in true permanence and repose for

these children.” Dearing testified that “in order to give the children permanence, []

given [Mother’s] difficulty interacting with foster placements in the past, there is not

really [] a possibility that there would be a stable placement that either child could

go to.” Dearing testified that “in order to have a permanent placement for either

child, the parental rights would need to be terminated.” This evidence was competent

and sufficient to support the challenged finding.

B. “Best Interest” Factors

      Mother contends that the termination order did not adequately consider three

of the six factors a trial court is instructed to consider in making its best interest



                                          - 33 -
                             IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



determination. In determining the issue of best interest, N.C. Gen. Stat. § 7B-1110(a)

directs the trial court to consider and make written findings regarding the following

relevant criteria:

             (1) The age of the juvenile.

             (2) The likelihood of adoption of the juvenile.

             (3) Whether the termination of parental rights will aid in
             the accomplishment of the permanent plan for the juvenile.

             (4) The bond between the juvenile and the parent.

             (5) The quality of the relationship between the juvenile and
             the proposed adoptive parent, guardian, custodian, or other
             permanent placement.

             (6) Any relevant consideration.

      Mother argues the trial court did not consider “the likelihood of adoption,”

“whether the termination of parental rights will aid in the accomplishment of the

permanent plan for the juvenile,” and “the bond between the juvenile and the parent.”

Because the record reflects that the trial court considered evidence as to each relevant

ground listed in N.C. Gen. Stat. § 7B–1110(a) and made adequate findings, we

disagree with Mother’s contention.

      The trial court’s dispositional findings demonstrate that the court considered

the relevant criteria in determining that termination was in the best interests of

Andrew and Clark. Specifically, as discussed supra, the trial court made findings,

supported by competent evidence, concerning the likelihood of adoption for Andrew


                                            - 34 -
                             IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



and Clark, concerning whether termination of Mother’s parental rights would aid in

the accomplishment of the permanent plan of adoption, and concerning the bond

between Mother and each of the children.

      Mother contends that the trial court abused its discretion in concluding that

termination of her parental rights was in the best interest of Andrew because

“[r]ealistically[,] Andrew was not going to be adopted by anyone.” Mother argues that

Andrew’s situation is comparable to the juvenile in In re J.A.O., 166 N.C. App. 222,

227-28, 601 S.E.2d 226, 230 (2004).

      In J.A.O., this Court held that the trial court abused its discretion in

determining that termination of the mother’s parental rights was in the best interest

of the juvenile, where the GAL “argued at trial[ that] it is highly unlikely that a child

of [the juvenile’s] age and physical and mental condition would be a candidate for

adoption, much less selected by an adoptive family.” Id. at 228, 601 S.E.2d at 230.

This Court recognized that a small possibility of the juvenile’s adoption remained,

but, held, “we are unconvinced that the remote chance of adoption in this case justifies

the momentous step of terminating respondent’s parental rights.” Id.

      This case is distinguishable from J.A.O. Dearing testified that “while [Andrew]

does have the diagnosis of autism[,] he is very functioning” and “would be considered

adoptable.” Furthermore, Dearing testified that if Andrew were to become “legally

free,” i.e., if Mother’s rights were terminated, there will be a “lot more . . . options



                                          - 35 -
                             IN THE MATTER OF A.H., C.H.

                                    Opinion of the Court



available for him.” This testimony provided competent evidence to support the trial

court’s finding that “[t]he likelihood of adoption for [Andrew] is good.” Moreover, this

Court has held that “the absence of an adoptive placement for a juvenile at the time

of the termination hearing is not a bar to terminating parental rights.” In re D.H.,

232 N.C. App. 217, 223, 753 S.E.2d 732, 736 (2014) (citation omitted). Therefore, we

reject Mother’s argument that the trial court did not adequately consider the

adoptability of Andrew.

      Mother also contends that the trial court did not adequately consider her bond

with her children. Specifically, Mother argues that “[b]oth children had great

relationships with their mother.”

      In determining the best interests of the children, in addition to the evidence

presented at the disposition hearing and previously addressed supra, the trial court

also considered evidence from the adjudication hearing. The trial court made the

following pertinent findings of fact based on the evidence presented at the

adjudication hearing:

             30. . . . Mother’s visits were transferred from her home to
             the observation room at DSS after an October 23, 2015
             incident in which [M]other admitted to dragging [Clark] to
             his time-out spot during a tantrum. . . .

             31. . . . [Mother] once told [Andrew] it was his fault he was
             in foster care. These things were upsetting to [Andrew],
             who had a long-standing pattern of excessive self-blaming
             and self-harm, known to his mother.



                                           - 36 -
                            IN THE MATTER OF A.H., C.H.

                                 Opinion of the Court



             ...

             33. . . . In his individual therapy, [Andrew] had shared
             memories of incidents in his mother’s home that were
             painful to him, such as his being locked out of his home at
             night, or occasions in which [Mother] allowed [Andrew’s]
             older brother [] to give [Andrew] “whoopings” for bad
             behavior. When these issues were raised in family therapy,
             [Mother] was defensive and dismissive, and refused to
             validate the child’s memories or feelings, to the child’s
             detriment.

These findings are unchallenged by Mother on appeal. “Unchallenged findings of fact

are binding on appeal.” Peters v. Pennington, 210 N.C. App. 1, 13, 707 S.E.2d 724,

733 (2011) (citation omitted).

      As support for Mother’s contention that the trial court did not adequately

consider her bond with her children, Mother points to evidence tending to show that

Andrew wanted to live with his mother, that Mother attempted to visit and contact

her children often, and that Mother was committed to the care and needs of her

children. Mother’s argument, however, disregards the well-established principle that

“[f]indings of fact supported by competent evidence are binding on appeal, despite

evidence in the record that might support a contrary finding.” In re C.I.M., 214 N.C.

App. 342, 345, 715 S.E.2d 247, 250 (2011). Here, the trial court made ample findings

of fact regarding the bond between Mother and her children.

      Mother has failed to show that the court’s decision that the termination of her

parental rights as being in the best interests of Andrew and Clark was “so arbitrary



                                        - 37 -
                             IN THE MATTER OF A.H., C.H.

                                   Opinion of the Court



that it could not have been the result of a reasoned decision.” Hennis, 323 N.C. at

285, 372 S.E.2d at 527. Accordingly, we hold that the trial court made the requisite

findings under N.C. Gen. Stat. § 7B–1110(a) and these findings reveal a reasoned

decision within the court’s discretion.

                                   III. Conclusion

      We hold that the trial court did not improperly restrict Mother’s right to

present evidence at the disposition hearing. Additionally, we hold that the trial court

made the necessary and relevant findings in determining that termination of her

parental rights was in the best interests of Andrew and Clark. Accordingly, the trial

court did not abuse its discretion and we affirm the decision of the trial court.

      AFFIRMED.

      Judges DAVIS and ENOCHS concur.




                                          - 38 -